           Case 1:19-cv-11689-JPC Document 27 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                          12/1/2020
                                                                       :
PRISCILIANO CRISTOBAL BONIFACIO,                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-CV-11689 (JPC)
                  -v-                                                  :
                                                                       :    ORDER OF DISMISSAL
NICK LUGO TRAVEL CORP. et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        The Court has been informed that the parties have reached a settlement in principle in this

case. Accordingly, it is ORDERED that this action is hereby DISMISSED and discontinued

without costs, and without prejudice to the right to reopen the action within thirty days of the date

of this Order if the settlement is not consummated. Any application to reopen must be filed by the

aforementioned deadline, and any application to reopen filed thereafter may be denied solely on

that basis. If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any

settlement agreement, they must submit the settlement agreement to the Court by the deadline to

reopen to be “so ordered” by the Court. Per 3.G of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is

respectfully directed to close the case.

        SO ORDERED.

Dated: December 1, 2020
       New York, New York                                     _______________________________
                                                                     JOHN P. CRONAN
                                                                   United States District Judge
